



EXHIBIT 10.5


RESTRICTED STOCK UNIT AGREEMENT
(WITHOUT NON-COMPETE)
____________, 2020 GRANT


THIS AGREEMENT, entered into effective as of the Grant Date (as defined in
paragraph 1), is made by and between the Participant (as defined in paragraph 1)
and Hasbro, Inc. (the “Company”).
    
WHEREAS, the Company maintains the Restated 2003 Stock Incentive Performance
Plan, as amended (the “Plan”), a copy of which is annexed hereto as Exhibit A
and the provisions of which are incorporated herein as if set forth in full, and
the Participant has been selected by the Compensation Committee of the Board of
Directors of the Company (the “Committee”), which administers the Plan, to
receive an award of restricted stock units under the Plan;


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:


1.    Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:


A.    The “Participant” is the designated restricted stock unit award recipient.


B.    The “Grant Date” is _________, 2020.


C.     The “Vesting Period” is the period beginning on the Grant Date and ending
on _________, with the Participant becoming vested, subject to the terms of this
Agreement, in one-third (33 1/3%) of the Stock Units and the Stock Unit Account
on each of ___________,__________ and _________ (each of such dates referred to
hereafter as an “Annual Vesting Date”).


D.    Stock Units are notional shares of the Company’s common stock, par value
$.50 per share (“Common Stock”) granted under this Agreement and subject to the
terms of this Agreement and the Plan.


E.    By accepting this Award the Participant hereby acknowledges and agrees
that (i) this Award, and any Stock Units or shares of Common Stock the
Participant may become entitled to under this Award in the future, and any
proceeds from selling any such shares of Common Stock, as well as any other
incentive compensation the Participant is granted, is subject to the Company’s
Clawback Policy, which was adopted by the Company’s Board of Directors in
October 2012, and (ii) this Award, and any Stock Units or shares of Common Stock
the Participant may become entitled to under this Award in the future, and any
proceeds from selling any such shares of Common Stock, as well as any other
incentive compensation the Participant is granted will be subject to the terms
of such Clawback Policy, as it may be amended from time to time by the Board in
the future. Such acknowledgement and agreement was a material condition to
receiving this Award, which would not have been made to the Participant
otherwise. Additionally, the Participant acknowledges and agrees that if the
Participant is or becomes subject to the Hasbro, Inc. Executive Ownership
Policy, effective as of March 1, 2014, as it may be amended from time to time by
the Board in the future (the “Stock Ownership Policy”), then by accepting this
Award and any shares that the Participant may acquire in the future pursuant to
this Award, as well as any other equity-based incentive compensation the
Participant is granted after the Participant becomes subject to the Stock
Ownership Policy, the Participant agrees that the Participant will be subject to
the terms of the Stock Ownership Policy, including without limitation the
requirement to retain an





--------------------------------------------------------------------------------





amount equal to at least 50% of the net shares received as a result of the
exercise, vesting or payment of any equity awards granted until the
Participant’s applicable requirement levels are met.


F.    For record-keeping purposes only, the Company shall maintain an account
with respect to this restricted stock unit award (a “Stock Unit Account”) for
the Participant where Stock Units related to this award shall be accumulated and
accounted for by the Company. Without limiting the provisions of Section 8(b) of
the Plan, in the event the Company pays a stock dividend or reclassifies or
divides or combines its outstanding Common Stock then an appropriate adjustment
shall be made in the number of Stock Units held in the Stock Unit Account. The
Stock Unit Account will reflect notional fractional shares of Common Stock to
the nearest hundredth of a share on a one Stock Unit for one share of Common
Stock basis.


G.    In the event of any inconsistency between the provisions of this Agreement
and the provisions of the Plan, the provisions of the Plan shall govern,
provided that to the extent the provisions of the Plan or this Agreement are
inconsistent with the terms of the Employment Agreement (as defined in paragraph
7 below), the provisions of the Employment Agreement shall govern.


Other terms used in this Agreement are defined pursuant to paragraph 7 or
elsewhere in this Agreement.


2.    Award. The Participant is hereby granted the number of Stock Units
referenced in the Participant’s Stock Unit Account.


3.    No Dividends and No Voting Rights. The Participant shall not be entitled
to any (i) dividends, other than stock dividends (which will be reflected in an
adjustment to the number of Units), or (ii) voting rights with respect to the
Stock Units or the Stock Unit Account.


4.    Vesting and Forfeiture of Units. Subject to earlier vesting (either in
whole or in part as applicable) only in the situations and under the terms which
are explicitly provided for in the following paragraphs, on each Annual Vesting
Date the Participant shall become vested in the portion of the Stock Units and
Stock Unit Account subject to this Agreement that is specified in Section 1.C.
of this Agreement, provided that the Participant has remained employed and
remains employed with the Company through and including the last day of the
period ending on the applicable Annual Vesting Date.


A.     If, within 24 months following a Change in Control (as defined below),
the Participant’s employment with the Company is either (i) terminated by the
Participant for Good Reason (as defined below) or (ii) terminated by the Company
without Cause (as defined below), then, upon the Release (as defined below)
becoming effective, there shall be an acceleration of vesting of (and lapse of
restrictions on) any unvested Stock Units and Stock Unit Accounts as of the Date
of Termination, such that such Stock Units shall become fully vested. If, prior
to a Change in Control or more than 24 months following a Change in Control, the
Participant’s employment with the Company is either (i) terminated by the
Participant for Good Reason or (ii) terminated by the Company without Cause,
then, following the Date of Termination and upon the Release becoming effective,
the Participant shall become entitled, as of the Date of Termination, to a
portion of any then unvested Stock Units and Stock Unit Account subject to this
Agreement, which portion is computed by multiplying the full number of any then
unvested Stock Units subject to this Agreement by a fraction, the numerator of
which is the number of days remaining in the Vesting Period after the most
recent Annual Vesting Date that has been achieved, if any (i.e., the number of
days elapsed since the Grant Date or any later Annual Vesting Date that has
occurred) which have already elapsed as of the Date of Termination, inclusive of
such date, and the denominator of which is the total number of days in the
Vesting Period remaining since either the Grant Date or any later Annual





--------------------------------------------------------------------------------





Vesting Date that has occurred. The Participant will forfeit that portion of the
Stock Unit Account which has not vested in accordance with the foregoing
provision.


B.     The Participant shall otherwise become vested in a pro-rata portion of
any then unvested Stock Units and Stock Unit Account subject to this Agreement
as of the Participant’s Date of Termination prior to the end of the Vesting
Period, but only if the Participant’s Date of Termination occurs by reason of
either (i) the Participant’s retirement at his or her Normal Retirement Date (as
defined below) or Early Retirement Date (as defined below), or (ii) for a
Participant who has at least one year of Credited Service (as defined below),
the Participant’s death or Participant’s suffering a Disability (as defined
below). In the case of a Termination of Employment covered by this paragraph
4.B., the Participant will become entitled, as of the date of the Termination of
Employment, to a portion of any then unvested Stock Units and Stock Unit Account
subject to this Agreement, which portion is computed by multiplying the full
number of any then unvested Stock Units subject to this Agreement by a fraction,
the numerator of which is the number of days in the remaining Vesting Period
after the most recent Annual Vesting Date that has been achieved, if any (i.e.
the number of days elapsed since the Grant Date or any later Annual Vesting Date
that has occurred) which have already elapsed as of the day of the Participant’s
Termination of Employment, inclusive of the actual day on which there is a
Termination of Employment, and the denominator of which is the total number of
days in the Vesting Period remaining since either the Grant Date or any later
Annual Vesting Date that has occurred. The Participant will forfeit that portion
of the Stock Unit Account which has not vested in accordance with the foregoing
provision.


C.     If the Participant’s Date of Termination occurs prior to the end of the
Vesting Period for any reason other than the reasons set forth in the preceding
Section 4.B., including, without limitation, if the Participant’s employment is
terminated by the Company for Cause (as defined below) or for such other reason
that casts such discredit on the Participant as to make termination of the
Participant’s employment appropriate (cause or such other reasons being
determined in the sole discretion of the Administrator and the Administrator not
being limited to any definition of Cause in the Plan), then the remaining award
of Stock Units pursuant to this Agreement shall be forfeited and terminate
effective as of such Date of Termination, and the Participant shall not be
entitled to any further stock pursuant to this award or any other benefits of
this award.


D.     The Stock Units and the Stock Unit Account may not be sold, assigned,
transferred, pledged or otherwise encumbered, except to the extent otherwise
provided by either the terms of the Plan or by the Committee.


5.    Settlement in Shares of Common Stock. Provided that a portion of the
Participant’s interest in the Stock Units and the Stock Unit Account has vested,
in accordance with the provisions of Section 4 above, the Participant’s Stock
Unit Account, or applicable portion thereof, shall be converted into actual
shares of Common Stock upon the date of such vesting. Such conversion: (i) if it
occurs in connection with a termination of the Participant’s employment
following a Change in Control under the conditions set forth in the Plan and
this Agreement, will occur upon the Date of Termination, (ii) will occur upon
the Date of Termination, in the case that Section 4.B. is applicable, or (iii)
will occur on the applicable Annual Vesting Date, in the case that the
Participant has remained employed through the end of the applicable Annual
Vesting Date. The conversion will occur on the basis of one share of Common
Stock for every one Stock Unit which vests. Such shares of Common Stock shall be
registered in the name of the Participant effective as of the date of conversion
and delivered to the Participant within a reasonable time thereafter in the
manner determined by the Company in the Company’s election, which may be by
electronic delivery of such shares of Common Stock to an account of the
Participant or in such other manner as designated by the Company, subject to any
different treatment called for or allowed by the terms of the Plan relating to a
Change in Control. To the extent that there are notional fractional shares of
Common Stock in a Stock





--------------------------------------------------------------------------------





Unit Account which have vested upon settlement, such notional fractional shares
shall be rounded to the nearest whole share in determining the number of shares
of Common Stock to be received upon conversion.


6.    Income Taxes. The Participant shall pay to the Company promptly upon
request, and in any event at the time the Participant recognizes taxable income
in respect of the shares of Common Stock received by the Participant upon the
conversion of all or a portion of the Participant’s Stock Unit Account, an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to such shares of Common Stock. Such
payment shall be made in the form of cash, the delivery of shares of Common
Stock already owned or by withholding such number of actual shares otherwise
deliverable pursuant to this Agreement as is equal to the withholding tax due,
or in a combination of such methods. In the event that the Participant does not
affirmatively instruct the Company ahead of the applicable vesting date that he
or she wishes to pay withholding taxes in another manner specified above, the
Company shall withhold shares from the settlement of the Award.


7.    Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:


A.    Cause. The term “Cause” shall have the meaning set forth in the Employment
Agreement.


B.    Change in Control. The term “Change in Control” shall have the meaning
ascribed to it in the Plan.


C.    Credited Service. A year of “Credited Service” shall mean a calendar year
in which the Participant is paid for at least 1,000 hours of service (as defined
in the frozen Hasbro Pension Plan) as an employee of the Company or of a
Subsidiary of the Company. A Participant does not need to be, or have been, a
participant in the Hasbro Pension Plan.


D.    Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is not
employed (a “Termination of Employment”) by the Company or any entity directly
or indirectly controlled by the Company (a “Subsidiary”), regardless of the
reason for the Termination of Employment; provided that a Termination of
Employment shall not be deemed to occur by reason of a transfer of the
Participant between the Company and a Subsidiary or between two Subsidiaries;
and further provided that the Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant’s employer. If, as a result of a sale or
other transaction, the Participant’s employer ceases to be a Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the
Company), the occurrence of such transaction shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer.


E.    Disability. The term “Disability” shall have the meaning set forth in the
Employment Agreement.


F.    Early Retirement Date. The term "Early Retirement Date" shall mean: the
day on which a Participant who has attained age fifty-five (55), but has not
reached age sixty-five (65), with ten (l0) or more years of Credited Service,
retires. A Participant is eligible for early retirement on the first day of the
calendar month coincidental with or immediately following the attainment of age
fifty-five (55) and the completion of ten (l0) years of Credited Service, and
"early retirement" shall mean retirement by an eligible Participant at the Early
Retirement Date.
    





--------------------------------------------------------------------------------





G.    Employment Agreement. The term “Employment Agreement” between the Optionee
and the Company, dated August 1, 2018, as such agreement may be amended from
time to time.


H.    Good Reason. The term “Good Reason” shall have the meaning set forth in
the Employment Agreement.


I.    Normal Retirement Date. The term “Normal Retirement Date” shall mean the
day on which a Participant who has attained age sixty-five (65), with five (5)
years of Credited Service, retires. A Participant is eligible for normal
retirement on the first day of the calendar month coincident with or immediately
following the Participant’s attainment of age sixty-five (65) and completion of
five (5) years of Credited Service, and “normal retirement” shall mean the
retirement by an eligible Participant at the Normal Retirement Date.


J.    Plan Definitions. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.


K.    Release. The term “Release” shall have the meaning set forth in the
Employment Agreement.


8.    Heirs and Successors. This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, including upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business, and
the Participant and the successors and permitted assigns of the Participant,
including but not limited to, the estate of the Participant and the executor,
administrator or trustee of such estate, and the guardian or legal
representative of the Participant.


9.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.


10.    Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan.


11.    No Employment Contract. The Participant acknowledges that this Agreement
does not constitute a contract for employment for any period of time and does
not modify the at will nature of the Participant’s employment with the Company,
pursuant to which both the Company and the Participant may terminate the
employment relationship at any time, for any or no reason, with or without
notice.


12.    Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.


13.    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect of the award
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereof.


14.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law and any court determining the
unenforceability of any provisions shall have the power to reduce the scope or
duration of such provision to render such provision enforceable.





--------------------------------------------------------------------------------







15.    Non-U.S. Securities Law. Notwithstanding any other terms and conditions
of the Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the
issuance of this Award or and any Stock Units or shares of Common Stock the
Participant may become entitled to under this Award in the future, the Company
shall not be required to deliver any such securities prior to the completion of
any registration or qualification of any such securities under any non-U.S.
securities, exchange control or other law, or under the rulings or regulations
of any governmental regulatory body, or prior to obtaining any approval or other
clearance from any governmental agency, which registration, qualification or
approval the Company shall, in its absolute discretion, deem necessary or
advisable. The Participant understands that the Company is under no obligation
to register or qualify any such securities with any non-U.S. securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of any such securities. Further, the Participant agrees
that his or her participation in the trade and acceptance of such securities is
voluntary and that the Company shall have unilateral authority to amend the Plan
and the Agreement without the Participant's consent to the extent necessary to
comply with securities or other laws applicable to issuance of any such
securities.














[Remainder of Page Intentionally Left Blank]


    





















































--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all
effective as of the Grant Date. By accepting the terms of the award represented
by this Agreement through an electronic form offered by the Company, or the
Company’s designee, the Participant hereby agrees to the terms of this Agreement
with the same effect as if the Participant had signed this Agreement.
                                    


HASBRO, INC.




By: /s/ Brian Goldner        
Name:    Brian Goldner
Title:    Chairman and Chief Executive Officer




Participant    
_______________________        





